Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant’s amendments overcame the 112(b) rejection and the amendments restored the priority of the claims back to 10/30/2009 and 01/06/2010.  The effective filing date of the present application now does back to both provisional applications as filed.  The provisional applications state that either a basket or balloon can be in an expanded state (from a catheter thus radially) and is not restrictive which would allow for blood flow see 61/292,618 in particular paragraph [0028] and 61/256,429 in particular paragraphs [0007], [0026] and [0028].

The first 103 rejection on the record no longer applies as the art no longer qualifies as prior art.

Applicant has filed an E-Terminal Disclaimer for the double patenting rejection and thus the obviousness type double patenting rejection is moot over the E-Terminal Disclaimer. 

Applicant has overcome the objection to the drawings by stating how a wire basket or wire mesh structure can be positioned and expanded as seen in Figs. 3 and 8 as well as paragraphs [0051]-[0052]. Applicant also canceled the language from the claims.  

Applicant’s arguments with respect to the 103 rejection of the claims is seen as persuasive.  The claimed language of “the actuator configured to cause the ultrasound transducer to emit a therapeutic dose of unfocused ultrasound energy through an intima layer and into an adventitia layer of the renal artery comprising renal nerves to inactivate conduction of the renal nerves without causing damage to the intima layer of the renal artery” narrows the mechanical features of the actuator and how it would interact with the transducer.  This configured to cause the ultrasound transducer to emit a therapeutic dose of unfocused ultrasound energy through an intima layer and into an adventitia layer of the renal artery comprising renal nerves to inactivate conduction of the renal nerves without causing damage to the intima layer of the renal artery”.  As the Deem reference only states using unfocused or focused ultrasound and the Demarais et al. reference uses HIFU energy, the ability to not cause damage to the intima layer would not be able to be accomplished by Demarais et al. as it require high intensity ultrasound.  Deem does not remedy this fact as it simply states that unfocused or focused energy can be used not that it is used to go through a particular layer of tissue of the artery and also protecting the intima layer. Therefore, the prior art does not teach the newly amended limitation of the claim and is not obvious in combination as it would change mechanically and physically how the Demarais et al. reference would operate. 
The claims are therefore seen as allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793